DETAILED ACTION
Response to Amendment
With regards to the amendment received 9-30-22:
In the amendments to the specification, the very first amended paragraph (page 1 line 1) does not have any markings as required by CFR 1.121.  The paragraph must be resubmitted with the markings showing the changes.
The added reference labels to the Figures are difficult to read most likely due to the submission process.  All of the amended Figures need to be re-submitted with darker lines. 

    PNG
    media_image1.png
    392
    383
    media_image1.png
    Greyscale



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters “130”, "290", “300”, “310”, "304", and “420” have all been used to designate the scoop.
Reference characters “100” and “280” have all been used to designate the cartridge.
Reference characters “300”, “140A”, and “140B” have all been used to designate the sides.
Reference characters “311” and “430” have all been used to designate the curved inner surface.  
Reference characters “301” and “310” have all been used to designate the same plane.
Figures 1, 4, and 5 all have different labels for like structures which is making the description confusing.  The remaining occurrences will not be listed.  Figures 1, 4, and 5 need to be amended to all have the same reference labels.  For example, Figures 1, 4, and 5, should all have the same one number to represent the scoop.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “290” has been used to designate both a scoop, a back wall, and a rear wall.
Reference character “300” has been used to designate both a scoop and sides.
Reference character “310” has been used to designate both a scoop and a plane.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
All of the terminology from the claims must be utilized in the description of Figures 1, 4, and 5 (elected species A) so it is clear which structure is represented by each limitation.  For example, triangular side walls and tip of the back wall. 
The reference labels for Figures 1, 4, and 5 all need to be amended to be the same for like structures.  The labeling is confusing because the page 13 line 14 paragraph is directed at Figure 4 but uses labels 140A and 140B which are only in Figure 1.
The disclosure “barrier 130” is confusing in light of the scoop disclosures.  What structure represents the barrier 130 in relation to the structure representing the scoop.  It is believed that the barrier and scoop are one-in-the-same.  The barrier disclosure needs to be deleted and replaced with the scoop.
The disclosures “blade channel 330” and “drain 340” are unclear.  It is unclear what’s the difference between these two structures.  In Figure 4, the reference lines for 330 and 340 are pointing at the same space.
Using 430 to represent the inner surface is confusing since the reference line is clearly not pointing at an inner surface in Figure 5.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 39, the phrase “concave scoop” is unclear in that the scoop is in addition to the housing and the mouth.  As written, the cartridge is disclosed as having the open razor blade housing having the side walls, back wall and base defining a mouth.  In light of this housing having all of these structures, it is unclear what structure is left represent the scoop.  The housing is the scoop.  
Claim 39 recites the limitation "the inner surface" on lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 41, the phrase “plane defined by an opening at said mouth” is unclear.  As written, the plane is unrelated to the triangular side walls which is not supported.  An outer surface of the triangular sidewalls is what defines this plane.
With regards to claim 41, the phrase “a surface defined by an opening in said drain” is unclear.  It is unclear what structure represents this surface as it is no defined by the base which is not supported.  The surface is not defined by an opening it is the inner surface of the base.
Claims
It is to be noted that claims 39-41 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
23 November 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724